Serial: 232917
                    IN THE SUPREME COURT OF MISSISSIPPI

                                     No. 2014-M-01337


JERRY LEE WARNER                                   FILED                           Petitioner

v.
                                                    NOV 12 2020
STATE OF MISSISSIPPI                            OFFICE OF THE CLERK              Respondent
                                                  SUPREME COURT
                                                 COURT OF APPEALS


                                    EN BANC ORDER

       Before the en bane Court is the Application for Leave to Proceed in the Trial Court

filed by Jerry Lee Warner.

       The Court of Appeals affirmed Warner's armed-robbery conviction and sentence.

Warner v. State, 678 So. 2d 1030, 1031 (Miss. Ct. App. 1996) (mem.). Since then, he has

filed at least six applications. See Order, Warner v. State, No. 2014-M-O 13 37 (Miss. Oct. 29,

2014); Order, Warner v. State, No. 2011-M-00982, consolidated with No. 2011-M-00761

(Miss. May 29, 2014); Order, Warner v. State, No. 2011-M-00761, consolidated with

No. 2011-M-00982 (Miss. Jan. 31, 2013); Order, Warner v. State, No. 2011-M-00761,

consolidated with No. 2011-M-00982 (Miss. Mar. 21, 2012); Order, Warner v. State,

No. 2011-M-00982, consolidated with No. 201 l-M-00761 (Miss. Oct. 5, 2011); and Order,

Warner v. State, No. 1999-M-00558 (Miss. Sept. 24, 1999). This application, then, is

successive, Miss. Code Ann. § 99-39-27(9) (Rev.2015), and was filed outside the three-year

limitations period. Miss. Code Ann.§ 99-39-5(2) (Rev. 2015).
        Here, Warner argues that his sentence is illegal and that he was denied due process

at sentencing. Claims alleging an illegal sentence and denial of due process at sentencing are

recognized exceptions to the procedural bars. Rowland v. State, 98 So. 3d 1032, 1036

(Miss. 2012) (citing Ivy v. State, 731 So. 2d 601, 603 (Miss. 1999), overruled on other

grounds by Carson v. State, 212 So. 3d 22 (Miss.2016)). But to merit waiving the procedural

bars, "[t]here must at least appear to be some basis for the truth of the claim .... " Fluker v.

State, 170 So. 3d 471,475 (Miss. 2015) (internal quotation marks omitted) (quoting Means

v. State, 43 So. 3d 438, 442 (Miss. 2010)).

        After due consideration, we find W amer' s claims are insufficient to merit waiving the

bars.

        We       have   sanctioned   Warner   twice   before.    Order,   Warner     v.   State,

No. 2011-M-00982, consolidated with No. 2011-M-00761 (Miss. May 29, 2014) (sanctioning

$250); Order, Warnerv. State,No.2011-M-00761, consolidatedwith2011-M-00982 (Miss.

Jan. 31, 2013) (sanctioning $100). He is hereby warned that future filings deemed frivolous

may result not only in additional monetary sanctions but also restrictions on filing

applications for post-conviction relief (or pleadings in that nature) in forma pauperis. See

e.g., En Banc Order, Dunn v. State, No. 2016-M-01514, at *2 (Miss. Apr. 11, 2019)

(restricting Dunn's informa pauperis status); Order, Dunn v. State, No. 2016-M-01514, at

*2 (Miss. Nov. 15, 2018) (warning of additional monetary sanctions and informa pauperis

restrictions).


                                               2
       IT IS THEREFORE ORDERED Warner's Application for Leave to Proceed in the

Trial Court is denied.
                               \1...
       SO ORDERED, this the   Of       day of November, 2020.


                                           ~D?f/x-~a-
                                          / ~ s D. MAXWELL rr, JUSTICE
                                            FOR THE COURT


TO DENY WITH SANCTIONS WARNING: RANDOLPH, C.J., MAXWELL, BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ.
TO DENY WITHOUT SANCTIONS WARNING: KITCHENS, P.J., AND COLEMAN, J.
TO DISMISS WITHOUT SANCTIONS WARNING: KING, P.J.
KING, P.J., OBJECTS TO THE ORDER IN PART WITH SEPARATE WRITTEN
STATEMENT JOINED BY KITCHENS, P.J.




                                            3
                      IN THE SUPREME COURT OF MISSISSIPPI
                                      No. 2014-M-01337


JERRY LEE WARNER


v.


STATE OF MISSISSIPPI


    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER IN PART
WITH SEPARATE WRITTEN STATEMENT:

,1.    Although Jerry Lee Warner's application for post-conviction relief does not merit

relief, I disagree with this Court's warning that future filings deemed frivolous may result

in monetary sanctions or restrictions on filing applications for post-conviction collateral relief

in forma pauper is.

,2.    This Court seems to tire of reading motions that it deems "frivolous" and imposes

monetary sanctions on indigent defendants. The Court then bars those defendants, who in all

likelihood are unable to pay the imposed sanctions, from future filings. In choosing to

prioritize efficiency over justice, this Court forgets the oath that each justice took before

assuming office. That oath stated in relevant part, "I ... solemnly swear (or affirm) that I will

administer justice without respect to persons, and do equal right to the poor and to the rich

.... "Miss.Const. art. 6, § 155.

,3.    I disagree with this Court's warning that future filings may result in additional

monetary sanctions or restrictions on filing applications for post-conviction collateral relief

                                                4
in forma pauperis. The imposition of monetary sanctions upon a criminal defendant

proceeding in forma pauperis only serves to punish or preclude that defendant from his

lawful right to appeal. Black's Law Dictionary defines sanction as "[a] provision that gives

force to a legal imperative by either rewarding obedience or punishing disobedience."

Sanction, Black's Law Dictionary (10th ed. 2014) (emphasis added). Instead of punishing

the defendant for filing a motion, I believe that this Court should simply deny or dismiss

motions that lack merit. As Justice Brennan wisely stated,

       The Court's order purports to be motivated by this litigant's disproportionate
       consumption of the Court's time and resources. Yet if his filings are truly as
       repetitious as it appears, it hardly takes much time to identify them as such. I
       find it difficult to see how the amount of time and resources required to deal
       properly with McDonald's petitions could be so great as to justify the step we
       now take. Indeed, the time that has been consumed in the preparation of the
       present order barring the door to Mr. McDonald far exceeds that which would
       have been necessary to process his petitions for the next several years at least.
       I continue to find puzzling the Court's fervor in ensuring that rights granted to
       the poor are not abused, even when so doing actually increases the drain on our
       limited resources.

In re McDonald, 489 U.S. 180, 186-87, 109 S. Ct. 993, 997, 103 L. Ed. 2d 158 (1989)

(Brennan, J., dissenting).

14.    The same logic applies to the restriction on filing subsequent applications for post-

conviction relief. To cut off an indigent defendant's right to proceed in forma pauper is is to

cut off his access to the courts. This, in itself, violates a defendant's constitutional rights, for

       Among the rights recognized by the Court as being fundamental are the rights
       to be free from invidious racial discrimination, to marry, to practice their
       religion, to communicate with free persons, to have due process in disciplinary
       proceedings, and to be free from cruel and unusual punishment. As a result of

                                                 5
       the recognition of these and other rights, the right of access to courts, which
       is necessary to vindicate all constitutional rights, also became a fundamental
       right.

Joseph T. Lukens, The Prison Litigation Reform Act: Three Strikes and You 're Out of

Court-It May Be Effective, but Is It Constitutional?, 70 Temp. L. Rev. 471, 474-75 (1997).

This Court must not discourage convicted defendants from exercising their right to appeal.

Wisconsin v. Glick, 782 F.2d 670,673 (7th Cir. 1986). Novel arguments that might remove

a criminal defendant from confinement should not be discouraged by the threat of monetary

sanctions and restrictions on filings. Id. As United States Supreme Court Justice Thurgood

Marshall stated,

       In closing its doors today to another indigent litigant, the Court moves ever
       closer to the day when it leaves an indigent litigant with a meritorious claim
       out in the cold. And with each barrier that it places in the way of indigent
       litigants, and with each instance in which it castigates such litigants for having
       'abused the system,' ... the Court can only reinforce in the hearts and minds
       of our society's less fortunate members the unsettling message that their pleas
       are not welcome here.

In re Demos, 500 U.S. 16, 19, 111 S. Ct. 1569, 1571, 114 L. Ed. 2d 20 (1991) (Marshall, J.,

dissenting).

,rs.   Instead of simply denying or dismissing those motions that lack merit, the Court seeks

to punish the defendant for the frequency of his motion filing. However, an individual who,

even incorrectly, believes that she has been deprived of her freedom should not be expected

to sit silently by and wait to be forgotten. "Historically, the convictions with the best chances

of being overturned were those that got repeatedly reviewed on appeal or those chosen by



                                                6
legal institutions such as the Innocence Project and the Center on Wrongful Convictions."

Emily Barone, The Wrongly Convicted: Why More Falsely Accused People are Being

Exonerated Today Than Ever Before, Time, http://time.com/wrongly-convicted/ (last visited

Oct. 31, 2020) (emphasis added). The Washington Post reports that

       the average time served for the 1,625 exonerated individuals in the registry is
       more than nine years. Last year, three innocent murder defendants in Cleveland
       were exonerated 39 years after they were convicted-they spent their entire
       adult lives in prison-and even they were lucky: We know without doubt that
       the vast majority of innocent defendants who are convicted of crimes are never
       identified and cleared.

Samuel R. Gross, Opinion, The Staggering Number of Wrongful Convictions in America,

Washington      Post    (July   24,   2015),. http://wapo.st/lSGHcyd?tid=ss_mail&ut

m term=.4bed8ad6f2cc.

,16.   Rather than imposing sanctions and threatening to restrict access to the courts, I would

simply dismiss or deny motions that lack merit. Therefore, although I find no merit in

Warner's application for post-conviction relief, I disagree with this Court's warning of future

sanctions and restrictions.

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                               7